Citation Nr: 0517351	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  99-04 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the right shoulder, with retained 
foreign body and scar, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which increased the veteran's 
rating for his right shoulder disability from noncompensable 
to 10 percent disabling.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case (SOC) 
is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis for the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2004).

The Board notes at this time that the neurological component 
of the veteran's right shoulder disability is rated 
separately, as established by rating decision dated in 
September 2002.  The veteran did not appeal this rating 
action.  Consequently, the evaluation of that rating is not 
before the Board at this time.


FINDINGS OF FACT

1.  The veteran's residuals of a shell fragment wound to the 
right shoulder, with retained foreign body and scar are 
manifested by a scar that is 0.5 inch in diameter and 
asymptomatic.

2.  There is no evidence of poor nourishment of the scar, nor 
any ulceration, pain, tenderness, instability, or underlying 
soft tissue damage.  Nor is there any resultant limitation of 
motion of the shoulder directly attributable to the scar on 
the veteran's right shoulder.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a shell fragment wound to the right shoulder, 
with retained foreign body and scar, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-
4.14, 4.118, Diagnostic Code 7804 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issue on appeal arises from a claim 
for an increased rating for residuals of a shell fragment 
wound.  In this context, the Board notes that a substantially 
complete application was received in May 1998 and adjudicated 
in September 1998, prior to the enactment of the VCAA.  
During the course of the appeal, however, the Board has 
remanded the claim, in part, to ensure that the veteran 
receives proper notice and assistance.  In June 2002, the AOJ 
provided said notice to the veteran regarding the VA's duties 
to notify and to assist.  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for an increased evaluation; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  While the 
veteran was not instructed to "submit any evidence in his 
possession that pertains to the claim," he was advised to 
notify VA of any information or evidence he wished VA to 
retrieve for him.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice provided to the veteran was not given prior to the 
first adjudication of the claim, the content of the notice 
finally provided to the veteran fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated by 
the RO.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  He was given ample time 
to respond.  In September 2002, the AOJ readjudicated the 
claim based on all the evidence, without taint from prior 
adjudications.  Therefore the Board finds no prejudice in the 
fact that the initial AOJ denial pre-dated VCAA-compliant 
notice.  The Board finds that the content and timing of the 
June 2002 notice comport with the requirements of § 5103(a) 
and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  All identified 
treatment records have been secured.  The veteran has been 
examined three times in conjunction with his claim.  

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App.  April 14, 2005).  VA has 
satisfied its duties to inform and assist the veteran.

The Disability Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection was established for residuals of a shell 
fragment wound to the right shoulder, with retained foreign 
body and scar in June 1972, and was assigned a noncompensable 
rating under DC 7805, which deals with the evaluation of 
scars.  In September 1998, the RO increased the rating to 10 
percent under DC 7804. 

The regulations pertaining to the evaluation of scars were 
revised effective August 30, 2002.  See Schedule for Rating 
Disabilities, The Skin, 67 Fed. Reg. 49,590 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118 (2004)).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-00. 

The RO provided the revised rating criteria to the veteran in 
the September 2002 supplemental statement of the case, and 
considered those criteria in continuing the 10 percent rating 
that has been assigned.  The veteran was then given the 
opportunity to submit evidence and argument in response.  The 
Board finds, therefore, that it can consider the original and 
revised version of the rating criteria without prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
(the Board is precluded from considering new law that the RO 
has not previously applied).

According to the Rating Schedule in effect prior to August 
2002, diagnostic codes 7800, 7801, and 7802 dealt with scars 
to the head, face, or neck, or scars that were the result of 
burns.  As none of those apply to the veteran's scar in this 
case, they are discussed no further.  DC 7803 provided a 10 
percent evaluation if a superficial scar was poorly nourished 
with repeated ulceration.  DC 7804 provided a 10 percent 
evaluation for superficial scars that were tender and painful 
on objective demonstration.  DC 7805 for other scars 
indicated that other scars were to be evaluated based on the 
limitation of function of the part affected.  38 C.F.R. § 
4.118 (2001).

Pursuant to the revised Rating Schedule, DC 7800 still rates 
scars of the head, face, and neck and is therefore 
inapplicable in this case.  DC 7801 applies to scars, other 
than on the head, face, or neck, that are deep or that cause 
limited motion.  DC 7802 applies to scars, other than on the 
head, face, or neck, that are superficial and do not cause 
limited motion.  A superficial scar is one not associated 
with underlying soft tissue damage.  To be compensable under 
this DC, the scar must cover an area or areas of 144 square 
inches or greater.  DC 7803 provides a 10 percent evaluation 
for scars that are superficial and unstable.  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  A 10 percent rating is also 
applicable under Diagnostic Code 7804 for scars that are 
superficial and painful on examination.  Other scars are to 
be rated based on limitation of function of the part affected 
under Diagnostic Code 7805.  38 C.F.R. § 4.118 (2004).

The veteran's March 2004 VA scars examination revealed that 
the veteran has a scar that is 0.5 inch in diameter over his 
right shoulder.  It was described upon examination as 
superficial and not deep.  The scar was not unstable, in that 
there had been no loss of skin, ulceration, or breakdown.  
The veteran denied experiencing any pain or tenderness due to 
the scar.  There was no limitation of motion due to the scar.  
Such medical facts only provide evidence against this claim. 

Prior VA outpatient treatment records, dated from November 
1990 to the present, do not contradict these findings.  It 
appears that the September 1998 rating that granted a 10 
percent evaluation was based on the neurological component of 
the veteran's shoulder disability, as opposed to the findings 
referable to the scar.  The Board notes again that the 
neurological manifestations are currently the subject of a 
separate rating, and not on appeal here.  

The veteran's own statements would not provide a basis to 
grant this claim.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The Board finds that a rating in excess of 10 percent is not 
warranted by the medical evidence of record.  There is no 
finding referable to the scar itself of poor nourishment, 
ulceration, pain, tenderness, instability, underlying soft 
tissue damage, or resultant limitation of motion of the 
shoulder.  Consequently the veteran's scar does not meet the 
schedular requirements for a higher evaluation.

ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound to the right shoulder, 
with retained foreign body and scar, is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


